Exhibit 10.9

Nektar Therapeutics

2017 Performance Incentive Plan

Stock Option Agreement

(US Optionholders)

 

Pursuant to the Stock Option Grant Notice, which may be in such form (including
electronic form) as prescribed by the Administrator from time to time (“Option
Notice”), and this Stock Option Agreement, Nektar Therapeutics (the “Company”)
has granted to you, as of the date of grant specified in the Option Notice (the
“Date  of Grant”), an option under its 2017 Performance Incentive Plan (the
“Plan”) to purchase the number of shares of the Company’s Common Stock indicated
in the Option Notice at the exercise price indicated in the Option
Notice.  Defined terms not explicitly defined in this Stock Option Agreement but
defined in the Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1.Vesting.  Subject to the limitations contained herein, your option will vest
as provided in the Option Notice, provided that vesting will cease upon the
termination of your continuous employment or service with the Company or any of
its Subsidiaries (your “Continuous Service”).  Notwithstanding the foregoing, in
the event your Continuous Service is terminated as a result of your death, your
option shall become fully vested and exercisable as of the date of such
termination.

2.Number of Shares and Exercise Price.  The number of shares subject to your
option and your exercise price per share referenced in the Option Notice may be
adjusted from time to time for capitalization adjustments, as provided in the
Plan.

3.Exercise Restriction for Non-Exempt Employees.  If you are an employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (i.e., a “Non-Exempt Employee”), you may not exercise your option
until at least six (6) months following the Date of Grant, notwithstanding any
other provision of your option.  

4.Method of Payment.  Payment of the exercise price is due in full upon exercise
of all or any part of your option.  You may elect to make payment of the
exercise price in one or more of the following forms:

(a)In cash or by check;

(b)Provided that at the time of exercise the Common Stock is publicly traded on
a nationally recognized stock exchange, and subject to such procedures as the
Administrator may adopt, in cash by a broker-dealer acceptable to the Company to
whom you have submitted an irrevocable notice of exercise; or

1

US_ACTIVE-100043006.1



--------------------------------------------------------------------------------

 

(c) (i) by delivery of already-owned shares of Common Stock and that are valued
at fair market value on the date of exercise (as determined under the Plan), or
(ii) a reduction in the number of shares of Common Stock otherwise deliverable
to you (valued at their fair market value on the exercise date, as determined
under the Plan) pursuant to the exercise of the option.  “Delivery” for these
purposes and for purposes of any Required Tax Payments, in the sole discretion
of the Company at the time your option is exercised, shall include delivery to
the Company of your attestation of ownership of such shares of Common Stock in a
form approved by the Company.  Notwithstanding the foregoing, your option may
not be exercised by tender to the Company of Common Stock to the extent such
tender would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

5.Securities Law Compliance.  Notwithstanding anything to the contrary contained
herein, your option may not be exercised unless the shares issuable upon
exercise of your option are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act.  The exercise of your option must also comply with other
applicable laws and regulations governing the option, and the option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.

6.Execution of Documents.  You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this
Agreement.  You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.  This Agreement
shall be deemed to be signed by the Company and you upon the respective signing
by the Company and you of the Grant Notice to which it is attached.  

7.Term.  The term of your option commences on the Date of Grant and expires upon
the earliest of the following:

(a)three (3) months after the termination of your Continuous Service for any
reason other than death or Disability, provided that (i) if during any part of
such three (3)-month period the option is not exercisable solely because of the
condition set forth in Section 5, the option shall not expire until the earlier
of the Expiration Date indicated on the Option Notice or until it shall have
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service, and (ii) if (x) you are a Non-Exempt
Employee, (y) you terminate your Continuous Service within six (6) months after
the Date of Grant specified in your Option Notice, and (z) you have vested in a
portion of your option at the time of your termination of Continuous Service,
your option shall not expire until the earlier of (A) the later of the date that
is seven (7) months after the Date of Grant specified in your Option Notice or
the date that is three (3) months after the termination of your Continuous
Service or (B) the Expiration Date;

2

 



--------------------------------------------------------------------------------

 

(b)twelve (12) months after the termination of your Continuous Service due to
Disability;

(c)eighteen (18) months after your death if (i) your Continuous Service
terminates due to death or (ii) your death occurs within three (3) months after
your Continuous Service terminates for a reason other than death; or

(d)the Expiration Date indicated in the Option Notice (which shall not be later
than the eighth (8th) anniversary of the Date of Grant).

For purposes of the option, “Disability” means a “permanent and total
disability” within the meaning of Section 22(e)(3) of the Code.

Note, if you are a US taxpayer and your option is an incentive stock option, to
obtain the federal income tax advantages associated with an “incentive stock
option,” the Code requires that at all times beginning on the Date of Grant of
your option and ending on the day three (3) months before the date of your
option’s exercise, you must be an employee of the Company or a Subsidiary,
except in the event of your death or Disability.  The Company has provided for
extended exercisability of your option under certain circumstances for your
benefit but cannot guarantee that your option will necessarily be treated as an
“incentive stock option” if you continue to provide services to the Company or a
Subsidiary as a consultant or director after your employment terminates or if
you otherwise exercise your option more than three (3) months after the date
your employment terminates.

8.Exercise.

(a)You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company), or by
completion of such other exercise procedures as may be prescribed by the
Administrator from time to time, and payment of the exercise price to the
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then require.

(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to arrange for the payment to the
Company of any required tax withholding in connection with such exercise as
described in Section 11 below.

(c)If your option is an incentive stock option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock acquired
upon exercise of your option that occurs within two (2) years after the date of
your option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

9.Transferability.  Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.  

3

 



--------------------------------------------------------------------------------

 

10.Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or a Subsidiary, or of the Company or a Subsidiary to continue your
employment or service.  In addition, nothing in your option shall obligate the
Company or any Subsidiary, their respective shareholders, boards of directors,
officers or employees to continue any relationship that you might have as an
employee, director or consultant for the Company or any Subsidiary.

11.Tax Obligations.

(a)  You are responsible for satisfaction of all federal, state, local and
foreign tax withholding obligations of the Company and its Subsidiaries, if any,
which arise in connection with the option (the “Required Tax Payments”),
including, without limitation, obligations arising upon (i) the exercise, in
whole or in part, of the option, (ii) the transfer, in whole or in part, of any
shares acquired upon exercise of the option, (iii) the operation of any law or
regulation providing for the imputation of interest, or (iv) the lapsing of any
restriction with respect to any shares acquired upon exercise of the option.  No
shares of Common Stock will be issued until the Company has received a
definitive agreement or other documentation satisfactory to the Company, in its
sole discretion, that all Required Tax Payments have been or will be satisfied
by you.  Regardless of whether the Company properly withholds the full amount of
such Required Tax Payments, you hereby acknowledge and agree that that all
obligations with respect to the Required Tax Payments shall transfer in their
entirety from the Company to you and that such liability shall be ultimately
your responsibility and liability.

(b)   You may elect to make payment of the Required Tax Payments in one or more
of the following forms:

(i)  In cash or by check;

(ii) Provided that at the time of exercise the Common Stock is publicly traded
on a nationally recognized stock exchange, and subject to such procedures as the
Administrator may adopt, in cash by a broker-dealer acceptable to the Company to
whom you have submitted an irrevocable notice of exercise; or

(iii) (x) by delivery of already-owned shares of Common Stock and that are
valued at fair market value on the date of exercise (as determined under the
Plan), or (y) a reduction in the number of shares of Common Stock otherwise
deliverable to you (valued at their fair market value on the exercise date, as
determined under the Plan) pursuant to the exercise of the option.   Shares of
Common Stock to be delivered or withheld may not have a Fair Market Value in
excess of the minimum amount of the Required Tax Payments.  Any fraction of a
share of Common Stock which would be required to satisfy any such obligation
shall be disregarded and the remaining amount due shall be paid in cash by
you.  

(c)  You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of the exercise of the option or disposition of the
shares.  You hereby represent that you have consulted with any tax consultants
the you deem advisable in connection

4

 



--------------------------------------------------------------------------------

 

with the exercise of the option or disposition of the shares and that you are
not relying on the Company for any tax advice.

12.Employment Conditions.  In accepting the option, you acknowledge that:

(a)  Any notice period mandated under any applicable laws shall not be treated
as service for the purpose of determining the vesting of the option; and your
right to receive shares of Common Stock in settlement of the option after
termination as an employee, if any, will be measured by the date of your
termination as an employee and will not be extended by any notice period
mandated under the applicable law.  Subject to the foregoing and the provisions
of the Plan, the Company, in its sole discretion, shall determine whether your
status as an employee or other service-provider has terminated and the effective
date of such termination.

(b) The vesting of the option shall cease upon, and no portion of the option
shall become vested following, your termination as an employee or other
service-provider for any reason except as may be explicitly provided by the Plan
or this Stock Option Agreement.  Unless otherwise provided in the Plan or this
Stock Option Agreement, the unvested portion of the option at the time of your
termination as an employee or other service-provider will be forfeited.

(c)  The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 8.6.5 of the Plan.

(d)  The grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

(e) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company.

(f)  You are voluntarily participating in the Plan.

(g) The option is an extraordinary item that does not constitute compensation of
any kind for service rendered to the Company (or any Subsidiary), and which is
outside the scope of your employment contract, if any.  In addition, the option
is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(h)  The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty.  If you obtain shares upon settlement of the
option, the value of those shares may increase or decrease.

(i)  No claim or entitlement to compensation or damages arises from termination
of the option or diminution in value of the option or shares of Common Stock
acquired upon settlement of the option resulting from your termination of
employment or service (for any

5

 



--------------------------------------------------------------------------------

 

reason whether or not in breach of the local law) and you irrevocably release
the Company and each Subsidiary from any such claim that may arise.  If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen then, by signing this Stock Option Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such a
claim.

13.

General Provisions.

(a)Successors and Assigns.  Except as provided herein to the contrary, this
Stock Option Agreement shall be binding upon and inure to the benefit of the
parties to this Stock Option Agreement, their respective successors and
permitted assigns.

(b)No Assignment.  Except as otherwise provided in this Stock Option Agreement,
you shall not assign any of your rights and obligations under this Stock Option
Agreement without the prior written consent of the Company, which consent may be
withheld in its sole discretion.  The Company shall be permitted to assign its
rights or obligations under this Stock Option Agreement, but no such assignment
shall release the Company of any obligations pursuant to this Stock Option
Agreement.

(c)Severability.  The validity, legality or enforceability of the remainder of
this Stock Option Agreement shall not be affected even if one or more of the
provisions of this Stock Option Agreement shall be held to be invalid, illegal
or unenforceable in any respect.

(d)Administration.  Any determination by the Administrator in connection with
any question or issue arising under the Plan or this Stock Option Agreement
shall be final, conclusive, and binding on you, the Company, and all other
persons.  

(e)Headings.  The section headings in this Stock Option Agreement are inserted
only as a matter of convenience, and in no way define, limit or interpret the
scope of this Stock Option Agreement or of any particular section.

 

(f)Delivery of Documents and Notices.  Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Stock Option Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery through electronic delivery at the e-mail
address, if any, provided for you by the Company, or, upon deposit in the local
postal service, by registered or certified mail, or with a nationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Stock Option Agreement or
at such other address as such party may designate in writing from time to time
to the other party.

6

 



--------------------------------------------------------------------------------

 

(i)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Option Notice, this Stock Option
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to you electronically.  In addition, if permitted
by the Company, you may deliver electronically this Stock Option Agreement and
Notice of Exercise called for by Section 8(a) to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time.  Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

(ii)Consent to Electronic Delivery.  You acknowledge that you have read
Section 13(f)(i) of this Stock Option Agreement and consent to the electronic
delivery of the Plan documents and, if permitted by the Company, the delivery of
this Stock Option Agreement and Notice of Exercise, as described in
Section 13(f)(i).  You acknowledge that you may receive from the Company a paper
copy of any documents delivered electronically at no cost to you by contacting
the Company by telephone or in writing.  You further acknowledge that you will
be provided with a paper copy of any documents if the attempted electronic
delivery of such documents fails.  Similarly, you understand that you must
provide the Company or any designated third party administrator with a paper
copy of any documents if the attempted electronic delivery of such documents
fails.  You may revoke your consent to the electronic delivery of documents
described in Section 13(f)(i) or may change the electronic mail address to which
such documents are to be delivered (if you have provided an electronic mail
address) at any time by contacting SOProcessing@nektar.com to notify the Company
of such revoked consent or revised e-mail address by telephone, postal service
or electronic mail.  Finally, you understand that you are not required to
consent to electronic delivery of documents described in Section 13(f)(i).

14.Governing Plan Document.  Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.  This Stock Option Agreement is
governed by the laws of the State of Delaware.

15.Clawback Policy.  Your option is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require forfeiture of the option and repayment or
forfeiture of any shares of Common Stock or other cash or property received with
respect to the option (including any value received from a disposition of the
shares acquired upon exercise of the option).




 

7

 



--------------------------------------------------------------------------------

 

Nektar Therapeutics

2017 Performance Incentive Plan

Performance Stock Option Agreement

 

Pursuant to the Stock Option Grant Notice, which may be in such form (including
electronic form) as prescribed by the Administrator from time to time (“Option
Notice”), and this Performance Stock Option Agreement, Nektar Therapeutics (the
“Company”) has granted to you, as of the date of grant specified in the Option
Notice (the “Date  of Grant”), an option under its 2017 Performance Incentive
Plan (the “Plan”) to purchase the number of shares of the Company’s Common Stock
indicated in the Option Notice at the exercise price indicated in the Option
Notice.  Defined terms not explicitly defined in this Stock Option Agreement but
defined in the Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1.Vesting.  Your option is subject to both the time-based and performance-based
vesting requirements provided below in this Section 1, provided that vesting
will cease upon the termination of your continuous employment or service with
the Company or any of its Subsidiaries (your “Continuous
Service”).  Notwithstanding the foregoing, in the event your Continuous Service
is terminated as a result of your death, the time-based and performance-based
vesting requirements shall be deemed satisfied and your option shall become
fully vested and exercisable as of the date of such termination.

(a)Time-Based Vesting.  Subject to Section 1(b) below, your option will vest in
forty-eight (48) substantially equal monthly installments (each a “Monthly
Vesting Date”) following the Vesting Commencement Date specified in the Option
Notice, subject in each case to your Continuous Service through the applicable
Monthly Vesting Date.  

(b)Performance-Based Vesting.  Notwithstanding the vesting schedule set forth in
Section 1(a), the vesting of your option is contingent upon the achievement by
the Company of the performance goal set forth below in this Section 1(b) (the
“Performance Goal”) at any time during the period of five (5) years commencing
on the Date of Grant (the “Performance Period”).  If the Company achieves the
Performance Goal during the Performance Period and your Continuous Service with
the Company continues through the date on which the Performance Goal is
achieved, your option will be vested and exercisable on the next Monthly Vesting
Date following the date that the Performance Goal is achieved to the extent the
time-based vesting requirements set forth in Section 1(a) had been previously
met and, as to any portion of your option that is outstanding and unvested on
such date1, shall continue to be eligible to vest and become exercisable in
accordance with the vesting schedule set forth in

 

1 

In the event your Continuous Service terminates after the achievement of the
Performance Goal but prior to the immediately following Monthly Vesting Date,
your option will be vested as to the number of shares that would have been
vested as of the Monthly Vesting Date that preceded the date that the
Performance Goal was achieved.

1

 

 

--------------------------------------------------------------------------------

 

Section 1(a).  In the event that the Company does not achieve the Performance
Goal set forth below on or before the last day of the Performance Period (and
the option has not previously vested in connection with your death as provided
above in Section 1(a) or in connection with a corporate transaction as provided
in Section 7.2 of the Plan), your option, to the extent then outstanding, will
terminate on the last day of the Performance Period.

The Performance Goal applicable to your option shall be the filing and
acceptance by the Company, or a collaboration partner of the Company, of either
a new drug application (a “NDA”) or biologics license application (a “BLA”) with
the United States Food and Drug Administration or a marketing authorization
application with the European Medicines Agency (an “MAA”) for any Proprietary
Company Program (as hereinafter defined), including without limitation, any one
of the following drug candidates: (1) NKTR-181 (an oral opioid analgesic drug
candidate); (2) NKTR-214 (an immuno-stimulatory CD122-biased agonist); (3)
NKTR-358 (a resolution therapeutic that addresses an underlying immune system
imbalance); or (4) NKTR-262 (a small molecule agonist that targets toll-like
receptors found on innate immune cells).  For the purposes of the foregoing, a
“Proprietary Company Program” includes drug candidates for which the Company
acts as the sponsor of the NDA, BLA or MAA, as the case may be, or drug
candidates licensed by the Company to a third party (and in such case the third
party is the sponsor of the NDA, BLA or MAA, as the case may be) in which the
Company is entitled to an average potential royalty on net sales of the drug
candidate equal to or greater than 7.5%.  The “average potential royalty on net
sales” is determined by the quotient of (x) the sum of the lowest and highest
applicable royalty rate payable to the Company based on net sales of the drug
candidate, divided by (y) 2.

2.Number of Shares and Exercise Price.  The number of shares subject to your
option and your exercise price per share referenced in the Option Notice may be
adjusted from time to time for capitalization adjustments, as provided in the
Plan.

3.Exercise Restriction for Non-Exempt Employees.  If you are an employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (i.e., a “Non-Exempt Employee”), you may not exercise your option
until at least six (6) months following the Date of Grant, notwithstanding any
other provision of your option.  

4.Method of Payment.  Payment of the exercise price is due in full upon exercise
of all or any part of your option.  You may elect to make payment of the
exercise price in one or more of the following forms:

(a)In cash or by check;

(b)Provided that at the time of exercise the Common Stock is publicly traded on
a nationally recognized stock exchange, and subject to such procedures as the
Administrator may adopt, in cash by a broker-dealer acceptable to the Company to
whom you have submitted an irrevocable notice of exercise; or

(c) (i) by delivery of already-owned shares of Common Stock and that are valued
at fair market value on the date of exercise (as determined under the Plan), or
(ii) a

2

 

 

--------------------------------------------------------------------------------

 

reduction in the number of shares of Common Stock otherwise deliverable to you
(valued at their fair market value on the exercise date, as determined under the
Plan) pursuant to the exercise of the option.  “Delivery” for these purposes and
for purposes of any Required Tax Payments, in the sole discretion of the Company
at the time your option is exercised, shall include delivery to the Company of
your attestation of ownership of such shares of Common Stock in a form approved
by the Company.  Notwithstanding the foregoing, your option may not be exercised
by tender to the Company of Common Stock to the extent such tender would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.

5.Securities Law Compliance.  Notwithstanding anything to the contrary contained
herein, your option may not be exercised unless the shares issuable upon
exercise of your option are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act.  The exercise of your option must also comply with other
applicable laws and regulations governing the option, and the option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.

6.Execution of Documents.  You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this
Agreement.  You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.  This Agreement
shall be deemed to be signed by the Company and you upon the respective signing
by the Company and you of the Grant Notice to which it is attached.  

7.Term.  The term of your option commences on the Date of Grant and expires upon
the earliest of the following:

(a)three (3) months after the termination of your Continuous Service for any
reason other than death or Disability, provided that (i) if during any part of
such three (3)-month period the option is not exercisable solely because of the
condition set forth in Section 5, the option shall not expire until the earlier
of the Expiration Date indicated on the Option Notice or until it shall have
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service, and (ii) if (x) you are a Non-Exempt
Employee, (y) you terminate your Continuous Service within six (6) months after
the Date of Grant specified in your Option Notice, and (z) you have vested in a
portion of your option at the time of your termination of Continuous Service,
your option shall not expire until the earlier of (A) the later of the date that
is seven (7) months after the Date of Grant specified in your Option Notice or
the date that is three (3) months after the termination of your Continuous
Service or (B) the Expiration Date;

(b)twelve (12) months after the termination of your Continuous Service due to
Disability;

3

 

 

--------------------------------------------------------------------------------

 

(c)eighteen (18) months after your death if (i) your Continuous Service
terminates due to death or (ii) your death occurs within three (3) months after
your Continuous Service terminates for a reason other than death;

(d)the Expiration Date indicated in the Option Notice (which shall not be later
than the eighth (8th) anniversary of the Date of Grant).

For purposes of the option, “Disability” means a “permanent and total
disability” within the meaning of Section 22(e)(3) of the Code.

Note, if you are a US taxpayer and your option is an incentive stock option, to
obtain the federal income tax advantages associated with an “incentive stock
option,” the Code requires that at all times beginning on the Date of Grant of
your option and ending on the day three (3) months before the date of your
option’s exercise, you must be an employee of the Company or a Subsidiary,
except in the event of your death or Disability.  The Company has provided for
extended exercisability of your option under certain circumstances for your
benefit but cannot guarantee that your option will necessarily be treated as an
“incentive stock option” if you continue to provide services to the Company or a
Subsidiary as a consultant or director after your employment terminates or if
you otherwise exercise your option more than three (3) months after the date
your employment terminates.

8.Exercise.

(a)You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company), or by
completion of such other exercise procedures as may be prescribed by the
Administrator from time to time, and payment of the exercise price to the
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then require.

(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to arrange for the payment to the
Company of any required tax withholding in connection with such exercise as
described in Section 11 below.

(c)If your option is an incentive stock option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock acquired
upon exercise of your option that occurs within two (2) years after the date of
your option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

9.Transferability.  Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.  

10.Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or a

4

 

 

--------------------------------------------------------------------------------

 

Subsidiary, or of the Company or a Subsidiary to continue your employment or
service.  In addition, nothing in your option shall obligate the Company or any
Subsidiary, their respective shareholders, boards of directors, officers or
employees to continue any relationship that you might have as an employee,
director or consultant for the Company or any Subsidiary.

11.Tax Obligations.

(a)  You are responsible for satisfaction of all federal, state, local and
foreign tax withholding obligations of the Company and its Subsidiaries, if any,
which arise in connection with the option (the “Required Tax Payments”),
including, without limitation, obligations arising upon (i) the exercise, in
whole or in part, of the option, (ii) the transfer, in whole or in part, of any
shares acquired upon exercise of the option, (iii) the operation of any law or
regulation providing for the imputation of interest, or (iv) the lapsing of any
restriction with respect to any shares acquired upon exercise of the option.  No
shares of Common Stock will be issued until the Company has received a
definitive agreement or other documentation satisfactory to the Company, in its
sole discretion, that all Required Tax Payments have been or will be satisfied
by you.  Regardless of whether the Company properly withholds the full amount of
such Required Tax Payments, you hereby acknowledge and agree that that all
obligations with respect to the Required Tax Payments shall transfer in their
entirety from the Company to you and that such liability shall be ultimately
your responsibility and liability.

(b)   You may elect to make payment of the Required Tax Payments in one or more
of the following forms:

(i)  In cash or by check;

(ii)  Provided that at the time of exercise the Common Stock is publicly traded
on a nationally recognized stock exchange,  and subject to such procedures as
the Administrator may adopt, in cash by a broker-dealer acceptable to the
Company to whom you have submitted an irrevocable notice of exercise; or

(iii)  (x) by delivery of already-owned shares of Common Stock and that are
valued at fair market value on the date of exercise (as determined under the
Plan), or (y) a reduction in the number of shares of Common Stock otherwise
deliverable to you (valued at their fair market value on the exercise date, as
determined under the Plan) pursuant to the exercise of the option.   Shares of
Common Stock to be delivered or withheld may not have a Fair Market Value in
excess of the minimum amount of the Required Tax Payments.  Any fraction of a
share of Common Stock which would be required to satisfy any such obligation
shall be disregarded and the remaining amount due shall be paid in cash by you.

(c)  You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of the exercise of the option or disposition of the
shares.  You hereby represent that you have consulted with any tax consultants
the you deem advisable in connection with the exercise of the option or
disposition of the shares and that you are not relying on the Company for any
tax advice.

5

 

 

--------------------------------------------------------------------------------

 

12.Employment Conditions.  In accepting the option, you acknowledge that:

(a)  Any notice period mandated under any applicable laws shall not be treated
as service for the purpose of determining the vesting of the option; and your
right to receive shares of Common Stock in settlement of the option after
termination as an employee, if any, will be measured by the date of your
termination as an employee and will not be extended by any notice period
mandated under the applicable law.  Subject to the foregoing and the provisions
of the Plan, the Company, in its sole discretion, shall determine whether your
status as an employee or other service-provider has terminated and the effective
date of such termination.

(b) The vesting of the option shall cease upon, and no portion of the option
shall become vested following, your termination as an employee or other
service-provider for any reason except as may be explicitly provided by the Plan
or this Stock Option Agreement.  Unless otherwise provided in the Plan or this
Stock Option Agreement, the unvested portion of the option at the time of your
termination as an employee or other service-provider will be forfeited.

(c)  The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 8.6.5 of the Plan.

(d)  The grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

(e) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company.

(f)  You are voluntarily participating in the Plan.

(g) The option is an extraordinary item that does not constitute compensation of
any kind for service rendered to the Company (or any Subsidiary), and which is
outside the scope of your employment contract, if any.  In addition, the option
is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(h)  The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty.  If you obtain shares upon settlement of the
option, the value of those shares may increase or decrease.

(i)  No claim or entitlement to compensation or damages arises from termination
of the option or diminution in value of the option or shares of Common Stock
acquired upon settlement of the option resulting from your termination of
employment or service (for any reason whether or not in breach of the local law)
and you irrevocably release the Company and each Subsidiary from any such claim
that may arise.  If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Stock

6

 

 

--------------------------------------------------------------------------------

 

Option Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such a claim.

13.

General Provisions.

(a)Successors and Assigns.  Except as provided herein to the contrary, this
Stock Option Agreement shall be binding upon and inure to the benefit of the
parties to this Stock Option Agreement, their respective successors and
permitted assigns.

(b)No Assignment.  Except as otherwise provided in this Stock Option Agreement,
you shall not assign any of your rights and obligations under this Stock Option
Agreement without the prior written consent of the Company, which consent may be
withheld in its sole discretion.  The Company shall be permitted to assign its
rights or obligations under this Stock Option Agreement, but no such assignment
shall release the Company of any obligations pursuant to this Stock Option
Agreement.

(c)Severability.  The validity, legality or enforceability of the remainder of
this Stock Option Agreement shall not be affected even if one or more of the
provisions of this Stock Option Agreement shall be held to be invalid, illegal
or unenforceable in any respect.

(d)Administration.  Any determination by the Administrator in connection with
any question or issue arising under the Plan or this Stock Option Agreement
shall be final, conclusive, and binding on you, the Company, and all other
persons.  

(e)Headings.  The section headings in this Stock Option Agreement are inserted
only as a matter of convenience, and in no way define, limit or interpret the
scope of this Stock Option Agreement or of any particular section.

 

(f)Delivery of Documents and Notices.  Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Stock Option Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery through electronic delivery at the e-mail
address, if any, provided for you by the Company, or, upon deposit in the local
postal service, by registered or certified mail, or with a nationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Stock Option Agreement or
at such other address as such party may designate in writing from time to time
to the other party.

7

 

 

--------------------------------------------------------------------------------

 

(i)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Option Notice, this Stock Option
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to you electronically.  In addition, if permitted
by the Company, you may deliver electronically this Stock Option Agreement and
Notice of Exercise called for by Section 8(a) to the Company or to such third
party involved in administering the Plan as the Company may designate from time
to time.  Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

(ii)Consent to Electronic Delivery.  You acknowledge that you have read
Section 13(f)(i) of this Stock Option Agreement and consent to the electronic
delivery of the Plan documents and, if permitted by the Company, the delivery of
this Stock Option Agreement and Notice of Exercise, as described in
Section 13(f)(i).  You acknowledge that you may receive from the Company a paper
copy of any documents delivered electronically at no cost to you by contacting
the Company by telephone or in writing.  You further acknowledge that you will
be provided with a paper copy of any documents if the attempted electronic
delivery of such documents fails.  Similarly, you understand that you must
provide the Company or any designated third party administrator with a paper
copy of any documents if the attempted electronic delivery of such documents
fails.  You may revoke your consent to the electronic delivery of documents
described in Section 1e(f)(i) or may change the electronic mail address to which
such documents are to be delivered (if you have provided an electronic mail
address) at any time by contacting SOProcessing@nektar.com to notify the Company
of such revoked consent or revised e-mail address by telephone, postal service
or electronic mail.  Finally, you understand that you are not required to
consent to electronic delivery of documents described in Section 13(f)(i).

14.Governing Plan Document.  Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.  This Stock Option Agreement is
governed by the laws of the State of Delaware.

15.Clawback Policy.  Your option is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require forfeiture of the option and repayment or
forfeiture of any shares of Common Stock or other cash or property received with
respect to the option (including any value received from a disposition of the
shares acquired upon exercise of the option).

 

 

8

 

 

--------------------------------------------------------------------------------

 

Nektar Therapeutics

2017 Performance Incentive Plan

Stock Option Agreement

(Non-Employee Directors)

 

Pursuant to the Stock Option Grant Notice, which may be in such form (including
electronic form) as prescribed by the Administrator from time to time (“Option
Notice”), and this Stock Option Agreement, Nektar Therapeutics (the “Company”)
has granted you an option under its 2017 Performance Incentive Plan (the “Plan”)
to purchase the number of shares of the Company’s Common Stock indicated in the
Option Notice at the exercise price indicated in the Option Notice.  Defined
terms not explicitly defined in this Stock Option Agreement but defined in the
Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1.Vesting.  Subject to the limitations contained herein, your option will vest
as provided in the Option Notice, provided that vesting will cease upon the
termination of your continuous employment or service with the Company or any of
its Subsidiaries (your “Continuous Service”).  Notwithstanding the foregoing, in
the event your Continuous Service is terminated as a result of your death or
Disability, your option shall become fully vested and exercisable as of the date
of such termination.

2.Number of Shares and Exercise Price.  The number of shares subject to your
option and your exercise price per share referenced in the Option Notice may be
adjusted from time to time for capitalization adjustments, as provided in the
Plan.

3.Method of Payment.  Payment of the exercise price is due in full upon exercise
of all or any part of your option.  You may elect to make payment of the
exercise price in one or more of the following forms:

(a)In cash or by check;

(b)Provided that at the time of exercise the Common Stock is publicly traded on
a nationally recognized stock exchange, and as may be permitted by the Company
in its sole discretion and subject to such procedures as the Administrator may
adopt, pursuant to a “cashless exercise” with a third party who provides
financing for the purposes of (or who otherwise facilitates) the purchase or
exercise of awards; or

(c)As permitted by the Company in its sole discretion, by (i) delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company’s reported earnings or that you did
not acquire, directly or indirectly from the Company, that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at fair market value on the date of exercise (as determined under the
Plan), or (ii) a reduction in the number of shares of Common Stock

1

 

--------------------------------------------------------------------------------

 

otherwise deliverable to you (valued at their fair market value on the exercise
date, as determined under the Plan) pursuant to the exercise of the
option.  “Delivery” for these purposes, in the sole discretion of the Company at
the time your option is exercised, shall include delivery to the Company of your
attestation of ownership of such shares of Common Stock in a form approved by
the Company.  Notwithstanding the foregoing, your option may not be exercised by
tender to the Company of Common Stock to the extent such tender would constitute
a violation of the provisions of any law, regulation or agreement restricting
the redemption of the Company’s stock.

4.Securities Law Compliance.  Notwithstanding anything to the contrary contained
herein, your option may not be exercised unless the shares issuable upon
exercise of your option are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act.  The exercise of your option must also comply with other
applicable laws and regulations governing the option, and the option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.

5.Term.  The term of your option commences on the Date of Grant and expires upon
the earliest of the following:

(a)eighteen (18) months after the termination of your Continuous Service for any
reason other than death or Disability, provided that if during any part of such
eighteen (18)-month period the option is not exercisable solely because of the
condition set forth in Section 4, the option shall not expire until the earlier
of the Expiration Date indicated on the Option Notice or until it shall have
been exercisable for an aggregate period of eighteen (18) months after the
termination of your Continuous Service;  

(b)eighteen (18) months after the termination of your Continuous Service due to
Disability;

(c)eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for a reason other than death;

(d)the Expiration Date indicated in the Option Notice (which shall not be later
than the eighth (8th) anniversary of the Date of Grant); or

(e)the eighth (8th) anniversary of the Date of Grant.

For purposes of the option, “Disability” means a “permanent and total
disability” within the meaning of Section 22(e)(3) of the Code.

 

2

 

--------------------------------------------------------------------------------

 

6.Exercise.

(a)You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company), or by
completion of such other exercise procedures as may be prescribed by the
Administrator from time to time, and payment of the exercise price to the
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then require.

(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to arrange for the payment to the
Company of any required tax withholding in connection with such exercise as
described in Section 9 below.

(c)If your option is an incentive stock option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

7.Transferability.  Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you.  Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise your
option.

8.Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or a Subsidiary, or of the Company or a Subsidiary to continue your
employment or service.  In addition, nothing in your option shall obligate the
Company or any Subsidiary, their respective shareholders, boards of directors,
officers or employees to continue any relationship that you might have as a
director or consultant for the Company or any Subsidiary.

9.Tax Obligations.

(a)  You are responsible for satisfaction of all federal, state, local and
foreign tax withholding obligations of the Company and its Subsidiaries, if any,
which arise in connection with the option, including, without limitation,
obligations arising upon (i) the exercise, in whole or in part, of the option,
(ii) the transfer, in whole or in part, of any shares acquired upon exercise of
the option, (iii) the operation of any law or regulation providing for the
imputation of interest, or (iv) the lapsing of any restriction with respect to
any shares acquired upon exercise of the option.  No shares of Common Stock will
be issued until the Company has received a definitive agreement or other
documentation satisfactory to the Company, in its sole discretion, that all such
obligations have been or will be satisfied by you.  Regardless of whether the
Company properly withholds the full amount of such obligations, you hereby
acknowledge and agree that

3

 

--------------------------------------------------------------------------------

 

that all such obligations shall transfer in their entirety from the Company to
you and that such liability shall be ultimately your responsibility and
liability.

(b)  You hereby authorize the Company or any of its Subsidiaries to withhold
from payroll and any other amounts payable to you and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax obligations, if any, of the Company or any of its Subsidiaries
arising in connection with the option.  In the event that the Company determines
that the tax obligations will not be satisfied by the method described above,
you authorize the Company’s designated third party plan administrator (i.e.
E*Trade or such successor third party administrator as the Company may designate
from time to time), to sell a number of shares of Common Stock that are
exercised under the option, which the Company determines is sufficient to
generate an amount that meets the tax obligations plus additional shares, as
necessary, to account for rounding and market fluctuations, and to pay such tax
withholding amounts to the Company.  The shares of Common Stock may be sold as
part of a block trade with other participants of the Plan in which all
participants receive an average price.  Any adverse consequences to you
resulting from the procedure permitted under this Section 9, including, without
limitation, tax consequences and any loss of prospective stock appreciation,
shall be your sole responsibility and there shall be no liability to the Company
for any adverse consequences of any nature whatsoever.

(c) The Company may, in its discretion, permit or require you to satisfy all or
any portion of the tax withholding obligations described in this Section 9 by
deducting from the shares of Common Stock otherwise deliverable to you in
settlement of the option a number of shares of Common Stock having a fair market
value, as determined by the Company as of the date on which the tax obligations
arise, not in excess of the minimum amount of such tax obligations determined by
the applicable withholding rates.

(d)  You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of the exercise of the option or disposition of the
shares.  You hereby represent that you have consulted with any tax consultants
the you deem advisable in connection with the exercise of the option or
disposition of the shares and that you are not relying on the Company for any
tax advice.

10.Employment Conditions.  In accepting the option, you acknowledge that:

(a)  Any notice period mandated under any applicable laws shall not be treated
as service for the purpose of determining the vesting of the option; and your
right to receive shares of Common Stock in settlement of the option after
termination as an employee, if any, will be measured by the date of your
termination as an employee and will not be extended by any notice period
mandated under the applicable law.  Subject to the foregoing and the provisions
of the Plan, the Company, in its sole discretion, shall determine whether your
status as an employee or other service-provider has terminated and the effective
date of such termination.

(b) The vesting of the option shall cease upon, and no portion of the option
shall become vested following, your termination as an employee or other
service-provider for any reason except as may be explicitly provided by the Plan
or this Stock Option Agreement.  Unless

4

 

--------------------------------------------------------------------------------

 

otherwise provided in the Plan or this Stock Option Agreement, the unvested
portion of the option at the time of your termination as an employee or other
service-provider will be forfeited.

(c)  The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 8.6.5 of the Plan.

(d)  The grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

(e) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company.

(f)  You are voluntarily participating in the Plan.

(g) The option is an extraordinary item that does not constitute compensation of
any kind for service rendered to the Company (or any Subsidiary), and which is
outside the scope of your employment contract, if any.  In addition, the option
is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(h)  The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty.  If you obtain shares upon settlement of the
option, the value of those shares may increase or decrease.

(i)  No claim or entitlement to compensation or damages arises from termination
of the option or diminution in value of the option or shares of Common Stock
acquired upon settlement of the option resulting from your termination of
employment or service (for any reason whether or not in breach of the local law)
and you irrevocably release the Company and each Subsidiary from any such claim
that may arise.  If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Stock
Option Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such a claim.

11.

General Provisions.

(a)Successors and Assigns.  Except as provided herein to the contrary, this
Stock Option Agreement shall be binding upon and inure to the benefit of the
parties to this Stock Option Agreement, their respective successors and
permitted assigns.

(b)No Assignment.  Except as otherwise provided in this Stock Option Agreement,
you shall not assign any of your under this Stock Option Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion.  The Company shall be permitted to assign its rights or obligations
under this Stock Option

5

 

--------------------------------------------------------------------------------

 

Agreement, but no such assignment shall release the Company of any obligations
pursuant to this Stock Option Agreement.

(c)Severability.  The validity, legality or enforceability of the remainder of
this Stock Option Agreement shall not be affected even if one or more of the
provisions of this Stock Option Agreement shall be held to be invalid, illegal
or unenforceable in any respect.

(d)Administration.  Any determination by the Administrator in connection with
any question or issue arising under the Plan or this Stock Option Agreement
shall be final, conclusive, and binding on you, the Company, and all other
persons.  

(e)Headings.  The section headings in this Stock Option Agreement are inserted
only as a matter of convenience, and in no way define, limit or interpret the
scope of this Stock Option Agreement or of any particular section.

 

(f)Delivery of Documents and Notices.  Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Stock Option Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery through electronic delivery at the e-mail
address, if any, provided for you by the Company, or, upon deposit in the local
postal service, by registered or certified mail, or with a nationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Stock Option Agreement or
at such other address as such party may designate in writing from time to time
to the other party.

(i)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Option Notice, this Stock Option
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to you electronically.  In addition, if permitted
by the Company, you may deliver electronically this Stock Option Agreement and
Exercise Notice called for by Section 6(a) to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time.  Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

(ii)Consent to Electronic Delivery.  You acknowledge that you have read
Section 11(f)(i) of this Stock Option Agreement and consent to the electronic
delivery of the Plan documents and, if permitted by the Company, the delivery of
this Stock Option Agreement and exercise notice, as described in
Section 11(f)(i)  You acknowledge that you may receive from the Company a paper
copy of any documents delivered electronically at no cost to you by contacting
the Company by telephone or in writing.  You further acknowledge that you will
be provided with a paper copy of any documents if the attempted electronic
delivery of such documents fails.  Similarly, you understand that you must
provide the Company or any designated third party administrator with a paper
copy of any documents if the attempted electronic delivery of such documents
fails.  You may revoke your consent to the electronic delivery of documents
described in Section 11(f)(i) or may change the electronic mail address to which
such documents are to be delivered (if you have provided an electronic mail
address) at

6

 

--------------------------------------------------------------------------------

 

any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail.  Finally, you
understand that you are not required to consent to electronic delivery of
documents described in Section 11(f)(i).

12.Governing Plan Document.  Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.  This Stock Option Agreement is
governed by the laws of the State of Delaware.

13.Clawback Policy.  Your option is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require forfeiture of the option and repayment or
forfeiture of any shares of Common Stock or other cash or property received with
respect to the option (including any value received from a disposition of the
shares acquired upon exercise of the option).

 

 

7

 

--------------------------------------------------------------------------------

 

Nektar Therapeutics

2017 Performance Incentive Plan

Restricted Stock Unit Agreement

 

Pursuant to your Restricted Stock Unit Grant Notice, which may be in such form
(including electronic form) as prescribed by the Administrator from time to time
(“Grant Notice”), and this Restricted Stock Unit Agreement (“Agreement”)
(collectively, the “Award”), Nektar Therapeutics (the “Company”) has awarded to
you, as of the date of grant specified in the Grant Notice (the “Date of
Grant”),  pursuant to its 2017 Performance Incentive Plan (the “Plan”), the
number of “Restricted Stock Units” as indicated in the Grant Notice.  Defined
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.

The details of your Award are as follows.

1.Vesting.  Subject to the limitations contained herein, your Award shall vest
as provided in the Grant Notice, provided that vesting will cease upon the
termination of your continuous employment or service with the Company or any of
its Subsidiaries (your “Continuous Service”).  Notwithstanding the foregoing, in
the event your Continuous Service is terminated as a result of your death, your
Award shall become fully vested as of the date of such termination.

2.Dividends.  You shall not receive any payment or other adjustment in the
number of Restricted Stock Units subject to this Award for dividends or other
distributions that may be made in respect of the shares of Common Stock to which
your Restricted Stock Units relate.

3.Distribution of Shares of Common Stock.  On or as soon as administratively
practical following each vesting of the applicable portion of the total Award
pursuant to the Grant Notice or the Plan (and in all events not later than two
and one-half months after the applicable vesting date), the Company will issue
to you a number of shares of Common Stock equal to the number of Restricted
Stock Units subject to your Award that vested on such date. Prior to the
issuance to you of the shares of Common Stock subject to the Award, you shall
have no direct or secured claim in any specific assets of the Company or in such
shares of Common Stock, and will have the status of a general unsecured creditor
of the Company.

4.Adjustments.  The number of Restricted Stock Units subject to your Award may
be adjusted from time to time for capitalization adjustments, as provided in
Section 7.1 of the Plan.

5.Securities Law Compliance.  You may not be issued any shares of Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act or (ii) the Company has determined that such
issuance would be exempt from

1

 



--------------------------------------------------------------------------------

 

the registration requirements of the Securities Act.  Your Award must also
comply with other applicable laws and regulations governing the Award, and you
shall not receive such shares if the Company determines that such receipt would
not be in material compliance with such laws and regulations.

6.Execution of Documents.  You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this
Agreement.  You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.  This Agreement
shall be deemed to be signed by the Company and you upon the respective signing
by the Company and you of the Grant Notice to which it is attached.  

7.Restrictive Legends.  The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends, if any, determined by the Company.

8.Transferability.  Your Award is not transferable, except by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Common Stock pursuant to
Section 3 of this Agreement.

9.Award not a Service Contract.  Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or a Subsidiary, or on the part of the Company or a Subsidiary to continue such
service.  In addition, nothing in your Award shall obligate the Company or a
Subsidiary, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as an employee,
director or consultant for the Company or a Subsidiary.

10.Unsecured Obligation.  Your Award is unfunded, and as a holder of vested
Restricted Stock Units subject to your Award, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares of Common Stock pursuant to Section 3 of this
Agreement.  As used herein, the term “Restricted Stock Unit” means a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of Common Stock (subject to adjustment as provided in
Section 4 of this Agreement) solely for purposes of the Award.  The Restricted
Stock Units shall be used solely as a device for the determination of the
payment to eventually be made to you if such Restricted Stock Units vest
pursuant to this Agreement.  The Restricted Stock Units shall not be treated as
property or as a trust fund of any kind.

11.Tax Obligations.

(a) The Company shall have no obligation to deliver shares of Common Stock until
the tax withholding obligations of the Company and its Subsidiaries have been
satisfied by you.

2

 

 

--------------------------------------------------------------------------------

 

(b)  Upon each applicable vesting date, the Company’s designated third party
plan administrator (i.e. E*Trade or such successor third party administrator as
the Company may designate from time to time), shall sell a number of shares of
Common Stock that are issued under the Award, which the Company determines is
sufficient to generate an amount that meets the tax obligations plus additional
shares, as necessary, to account for rounding and market fluctuations, and shall
pay such tax withholding amounts to the Company.  The shares of Common Stock may
be sold as part of a block trade with other Participants of the Plan in which
all Participants receive an average price.  Any adverse consequences to you
resulting from the procedure permitted under this Section 11, including, without
limitation, tax consequences and any loss of prospective stock appreciation,
shall be your sole responsibility and there shall be no liability to the Company
for any adverse consequences of any nature whatsoever.

(c)  You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of your participation in the Plan.  You hereby
represent that you have consulted with any tax consultants you deem advisable in
connection with the Award or disposition of the shares of Common Stock received
under the Award and that you are not relying on the Company for any tax advice.

(d)  Payments contemplated with respect to the Award are intended to comply with
the short-term deferral exemption under Section 409A of the Code, and the
provisions of this Agreement shall be construed and interpreted consistent with
that intent.  Notwithstanding any contrary provision in the Plan or in the
Agreement, if any provision of the Plan or the Agreement contravenes any
regulations or guidance promulgated under Section 409A of the Code or could
cause the Awards to be subject to additional taxes, accelerated taxation,
interest or penalties under Section 409A of the Code, the Company may, in its
sole discretion and without your consent, modify the Plan and/or the
Agreement:  (i) to comply with, or avoid being subject to, Section 409A of the
Code, or to avoid the imposition of any taxes, accelerated taxation, interest or
penalties under Section 409A of the Code, and (ii) to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A of the Code.  This Section 11(d)
does not create an obligation on the part of the Company to modify the Plan or
the Agreement and does not guarantee that the Award will not be subject to
additional taxes, interest or penalties under Section 409A of the Code.

12.  Employment Conditions.  In accepting the Award, you acknowledge that:

(a)  Any notice period mandated under the laws of the local jurisdiction shall
not be treated as service for the purpose of determining the vesting of the
Award; and your right to receive shares of Common Stock in settlement of the
Award after termination of service, if any, will be measured by the date of
termination of your status as an employee and will not be extended by any notice
period mandated under the local law.  Subject to the foregoing and the
provisions of the Plan, the Company, in its sole discretion, shall determine
whether your status as an employee has terminated and the effective date of such
termination.

(b)  The vesting of the Award shall cease upon, and no portion of the Award
shall become vested following, your termination as an employee for any reason
except as may be

3

 

 

--------------------------------------------------------------------------------

 

explicitly provided by the Plan or this Agreement.  Unless otherwise provided by
the Plan or this Agreement, the unvested portion of the Award at the time of
your termination as an employee will be forfeited.

(c) The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 8.6.5 of the Plan.

(d) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.

(e) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(f)  You are voluntarily participating in the Plan.

(g) The Award is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Subsidiary),
and which is outside the scope of your employment contract, if any.  In
addition, the Award is not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

(h) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty.  If you obtain shares upon settlement of the
Award, the value of those shares may increase or decrease.

(i)  No claim or entitlement to compensation or damages arises from termination
of the Award or diminution in value of the Award or shares of Common Stock
acquired upon settlement of the Award resulting from termination of your status
as an employee (for any reason whether or not in breach of the local law) and
you irrevocably release the Company and each Subsidiary from any such claim that
may arise.  If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Agreement,
you shall be deemed irrevocably to have waived your entitlement to pursue such a
claim.

13.

Headings.  The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

14.Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid

4

 

 

--------------------------------------------------------------------------------

 

will, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

15.Amendment.  Nothing in this Agreement shall restrict the Company’s ability to
exercise its discretionary authority pursuant to Section 3 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement.  

16.

Delivery of Documents and Notices.  Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery electronic delivery at the e-mail address, if any,
provided for you by the Company, or, upon deposit in the local postal service,
by registered or certified mail, or with a nationally recognized overnight
courier service with postage and fees prepaid, addressed to the other party at
the address of such party set forth in the Grant Notice or at such other address
as such party may designate in writing from time to time to the other party.

(a)  The Plan documents, which may include but do not necessarily include: the
Plan, this Agreement, and any reports of the Company provided generally to the
Company’s shareholders, may be delivered to you electronically.  In addition, if
permitted by the Company, you may deliver electronically the notices called for
under the Agreement or the Plan to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time.  Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

(b) You acknowledge that you have read this Section 16 of this Agreement and
consent to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the notices, as described in the Agreement or the
Plan.  You acknowledge that you may receive from the Company a paper copy of any
documents delivered electronically at no cost to you by contacting the Company
by telephone or in writing.  You further acknowledge that you will be provided
with a paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, you understand that you must provide the Company or
any designated third party administrator with a paper copy of any documents if
the attempted electronic delivery of such documents fails.  You may revoke your
consent to the electronic delivery of documents described in this Section 16 or
may change the electronic mail address to which such documents are to be
delivered (if you have provided an electronic mail address) at any time by
contacting SOProcessing@nektar.com to notify the Company of such revoked consent
or revised e-mail address by telephone, postal service or electronic
mail.  Finally, you understand that you are not required to consent to
electronic delivery of documents described in this Section 16.

5

 

 

--------------------------------------------------------------------------------

 

17.Miscellaneous.

(a)The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

18.Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

19.Choice of Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of Delaware without regard
to such state’s conflicts of laws rules.

20.Clawback Policy.  The Award is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Restricted Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Restricted Stock Units (including any value received from a
disposition of the shares acquired upon payment of the Restricted Stock Units).

 

 

6

 

 

--------------------------------------------------------------------------------

 

Nektar Therapeutics

2017 Performance Incentive Plan

Performance Restricted Stock Unit Agreement

 

Pursuant to your Restricted Stock Unit Grant Notice, which may be in such form
(including electronic form) as prescribed by the Administrator from time to time
(“Grant Notice”), and this Performance Restricted Stock Unit Agreement
(“Agreement”) (collectively, the “Award”), Nektar Therapeutics (the “Company”)
has awarded to you, as of the date of grant specified in the Grant Notice (the
“Date  of Grant”), pursuant to its 2017 Performance Incentive Plan (the “Plan”),
the number of “Restricted Stock Units” as indicated in the Grant
Notice.  Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan.

The details of your Award are as follows.

1.Vesting.  Your Award is subject to both the time-based and performance-based
vesting requirements provided below in this Section 1, provided that vesting
will cease upon the termination of your continuous employment or service with
the Company or any of its Subsidiaries (your “Continuous
Service”).  Notwithstanding the foregoing, in the event your Continuous Service
is terminated as a result of your death, the time-based and performance-based
vesting requirements shall be deemed satisfied and your Award shall become fully
vested as of the date of such termination.

(a)Time-Based Vesting.  Subject to Section 1(b) below, your Award will vest in
twelve (12) substantially equal installments (each a “Quarterly Vesting Date”)
following the Vesting Commencement Date specified in the Grant Notice, subject
in each case to your Continuous Service through the applicable Quarterly Vesting
Date.  

(b)Performance-Based Vesting.  Notwithstanding the vesting schedule set forth in
Section 1(a), the vesting of your Award is contingent upon the achievement by
the Company of the performance goal set forth below in this Section 1(b) (the
“Performance Goal”) at any time during the period of five (5) years commencing
on the Date of Grant (the “Performance Period”).  If the Company achieves the
Performance Goal during the Performance Period and your Continuous Service with
the Company continues through the date on which the Performance Goal is
achieved, your Award shall be vested on the next Quarterly Vesting Date
following the date that the Performance Goal is achieved to the extent the
time-based vesting requirements set forth in Section 1(a) had been previously
met and, as to any portion of your Award that is outstanding and unvested on
such date, shall continue to be eligible to vest in accordance with the vesting
schedule set forth in Section 1(a).  In the event that the Company does not
achieve the Performance Goal set forth below on or before the last day of the
Performance Period (and the Award has not previously vested in connection with
your death as provided above in Section 1(a) or in connection with a corporate
transaction as provided in Section 7.2 of the Plan), your Award, to the extent
then outstanding, will terminate on the last day of the Performance Period.

1

 



--------------------------------------------------------------------------------

 

2.The Performance Goal applicable to your Award shall be the filing and
acceptance by the Company, or a collaboration partner of the Company, of either
a new drug application (a “NDA”) or biologics license application (a “BLA”) with
the United States Food and Drug Administration or a marketing authorization
application with the European Medicines Agency (an “MAA”) for any Proprietary
Company Program (as hereinafter defined), including without limitation, any one
of the following drug candidates: (1) NKTR-181 (an oral opioid analgesic drug
candidate); (2) NKTR-214 (an immuno-stimulatory CD122-biased agonist); (3)
NKTR-358 (a resolution therapeutic that addresses an underlying immune system
imbalance); or (4) NKTR-262 (a small molecule agonist that targets toll-like
receptors found on innate immune cells).  For the purposes of the foregoing, a
“Proprietary Company Program” includes drug candidates for which the Company
acts as the sponsor of the NDA, BLA or MAA, as the case may be, or drug
candidates licensed by the Company to a third party (and in such case the third
party is the sponsor of the NDA, BLA or MAA, as the case may be) in which the
Company is entitled to an average potential royalty on net sales of the drug
candidate equal to or greater than 7.5%.  The “average potential royalty on net
sales” is determined by the quotient of (x) the sum of the lowest and highest
applicable royalty rate payable to the Company based on net sales of the drug
candidate, divided by (y) 2.

3.Dividends.  You shall not receive any payment or other adjustment in the
number of Restricted Stock Units subject to this Award for dividends or other
distributions that may be made in respect of the shares of Common Stock to which
your Restricted Stock Units relate.

4.Distribution of Shares of Common Stock.  On or as soon as administratively
practical following the applicable Quarterly Vesting Date of the applicable
portion of the total Award pursuant to the Grant Notice or the Plan (and in all
events not later than two and one-half months after the applicable Quarterly
Vesting Date), the Company will issue to you a number of shares of Common Stock
equal to the number of Restricted Stock Units subject to your Award that vested
on such date; provided, however, that in the case of a termination of your
Continuous Service after the achievement of the Performance Goal but prior to
the next Quarterly Vesting Date, the shares of Common Stock subject to the
portion of the Award that vested upon the achievement of the Performance Goal
and your Continuous Service through the preceding Quarterly Vesting Date, shall
be issued to you no later than two and one-half months following your
termination of Continuous Service.  Prior to the issuance to you of the shares
of Common Stock subject to the Award, you shall have no direct or secured claim
in any specific assets of the Company or in such shares of Common Stock, and
will have the status of a general unsecured creditor of the Company.

5.Adjustments.  The number of Restricted Stock Units subject to your Award may
be adjusted from time to time for capitalization adjustments, as provided in
Section 7.1 of the Plan.

6.Securities Law Compliance.  You may not be issued any shares of Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act or (ii) the Company has determined that such
issuance would be exempt from

2

 

 

--------------------------------------------------------------------------------

 

the registration requirements of the Securities Act.  Your Award must also
comply with other applicable laws and regulations governing the Award, and you
shall not receive such shares if the Company determines that such receipt would
not be in material compliance with such laws and regulations.

7.Execution of Documents.  You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this
Agreement.  You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.  This Agreement
shall be deemed to be signed by the Company and you upon the respective signing
by the Company and you of the Grant Notice to which it is attached.  

8.Restrictive Legends.  The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends, if any, determined by the Company.

9.Transferability.  Your Award is not transferable, except by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Common Stock pursuant to
Section 4 of this Agreement.

10.Award not a Service Contract.  Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or a Subsidiary, or on the part of the Company or a Subsidiary to continue such
service.  In addition, nothing in your Award shall obligate the Company or a
Subsidiary, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as an employee,
director or consultant for the Company or a Subsidiary.

11.Unsecured Obligation.  Your Award is unfunded, and as a holder of vested
Restricted Stock Units subject to your Award, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares of Common Stock pursuant to Section 4 of this
Agreement.  As used herein, the term “Restricted Stock Unit” means a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of Common Stock (subject to adjustment as provided in
Section 5 of this Agreement) solely for purposes of the Award.  The Restricted
Stock Units shall be used solely as a device for the determination of the
payment, if any, to eventually be made to you if such Restricted Stock Units
vest pursuant to this Agreement.  The Restricted Stock Units shall not be
treated as property or as a trust fund of any kind.

12.Tax Obligations.

(a) The Company shall have no obligation to deliver shares of Common Stock until
the tax withholding obligations of the Company and its Subsidiaries have been
satisfied by you.

3

 

 

--------------------------------------------------------------------------------

 

(b)  Upon each applicable vesting date, the Company’s designated third party
plan administrator (i.e. E*Trade or such successor third party administrator as
the Company may designate from time to time) shall sell a number of shares of
Common Stock that are issued under the Award, which the Company determines is
sufficient to generate an amount that meets the tax obligations plus additional
shares, as necessary, to account for rounding and market fluctuations, and shall
pay such tax withholding amounts to the Company.  The shares of Common Stock may
be sold as part of a block trade with other Participants of the Plan in which
all Participants receive an average price.  Any adverse consequences to you
resulting from the procedure permitted under this Section 11, including, without
limitation, tax consequences and any loss of prospective stock appreciation,
shall be your sole responsibility and there shall be no liability to the Company
for any adverse consequences of any nature whatsoever.

(c)  You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of your participation in the Plan.  You hereby
represent that you have consulted with any tax consultants you deem advisable in
connection with the Award or disposition of the shares of Common Stock received
under the Award and that you are not relying on the Company for any tax advice.

(d)  Payments contemplated with respect to the Award are intended to comply with
the short-term deferral exemption under Section 409A of the Code, and the
provisions of this Agreement shall be construed and interpreted consistent with
that intent.  Notwithstanding any contrary provision in the Plan or in the
Agreement, if any provision of the Plan or the Agreement contravenes any
regulations or guidance promulgated under Section 409A of the Code or could
cause the Awards to be subject to additional taxes, accelerated taxation,
interest or penalties under Section 409A of the Code, the Company may, in its
sole discretion and without your consent, modify the Plan and/or the
Agreement:  (i) to comply with, or avoid being subject to, Section 409A of the
Code, or to avoid the imposition of any taxes, accelerated taxation, interest or
penalties under Section 409A of the Code, and (ii) to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A of the Code.  This Section 11(d)
does not create an obligation on the part of the Company to modify the Plan or
the Agreement and does not guarantee that the Award will not be subject to
additional taxes, interest or penalties under Section 409A of the Code.

13.  Employment Conditions.  In accepting the Award, you acknowledge that:

(a)  Any notice period mandated under the laws of the local jurisdiction shall
not be treated as service for the purpose of determining the vesting of the
Award; and your right to receive shares of Common Stock in settlement of the
Award after termination of service, if any, will be measured by the date of
termination of your status as an employee and will not be extended by any notice
period mandated under the local law.  Subject to the foregoing and the
provisions of the Plan, the Company, in its sole discretion, shall determine
whether your status as an employee has terminated and the effective date of such
termination.

(b)  The vesting of the Award shall cease upon, and no portion of the Award
shall become vested following, your termination as an employee for any reason
except as may be

4

 

 

--------------------------------------------------------------------------------

 

explicitly provided by the Plan or this Agreement.  Unless otherwise provided by
the Plan or this Agreement, the unvested portion of the Award at the time of
your termination as an employee will be forfeited.

(c) The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 8.6.5 of the Plan.

(d) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.

(e) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(f)  You are voluntarily participating in the Plan.

(g) The Award is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Subsidiary),
and which is outside the scope of your employment contract, if any.  In
addition, the Award is not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

(h) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty.  If you obtain shares upon settlement of the
Award, the value of those shares may increase or decrease.

(i)  No claim or entitlement to compensation or damages arises from termination
of the Award or diminution in value of the Award or shares of Common Stock
acquired upon settlement of the Award resulting from termination of your status
as an employee (for any reason whether or not in breach of the local law) and
you irrevocably release the Company and each Subsidiary from any such claim that
may arise.  If, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen then, by signing this Agreement,
you shall be deemed irrevocably to have waived your entitlement to pursue such a
claim.

14.

Headings.  The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

15.Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid

5

 

 

--------------------------------------------------------------------------------

 

will, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

16.Amendment.  Nothing in this Agreement shall restrict the Company’s ability to
exercise its discretionary authority pursuant to Section 3 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement.  

17.

Delivery of Documents and Notices.  Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery electronic delivery at the e-mail address, if any,
provided for you by the Company, or, upon deposit in the local postal service,
by registered or certified mail, or with a nationally recognized overnight
courier service with postage and fees prepaid, addressed to the other party at
the address of such party set forth in the Grant Notice or at such other address
as such party may designate in writing from time to time to the other party.

(a)  The Plan documents, which may include but do not necessarily include: the
Plan, this Agreement, and any reports of the Company provided generally to the
Company’s shareholders, may be delivered to you electronically.  In addition, if
permitted by the Company, you may deliver electronically the notices called for
under the Agreement or the Plan to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time.  Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

(b) You acknowledge that you have read this Section 16 of this Agreement and
consent to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the notices, as described in the Agreement or the
Plan.  You acknowledge that you may receive from the Company a paper copy of any
documents delivered electronically at no cost to you by contacting the Company
by telephone or in writing.  You further acknowledge that you will be provided
with a paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, you understand that you must provide the Company or
any designated third party administrator with a paper copy of any documents if
the attempted electronic delivery of such documents fails.  You may revoke your
consent to the electronic delivery of documents described in this Section 16 or
may change the electronic mail address to which such documents are to be
delivered (if you have provided an electronic mail address) at any time by
contacting SOProcessing@nektar.com to notify the Company of such revoked consent
or revised e-mail address by telephone, postal service or electronic
mail.  Finally, you understand that you are not required to consent to
electronic delivery of documents described in this Section 16.

6

 

 

--------------------------------------------------------------------------------

 

18.Miscellaneous.

(a)The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

19.Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

20.Choice of Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of Delaware without regard
to such state’s conflicts of laws rules.

21.Clawback Policy.  The Award is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Restricted Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Restricted Stock Units (including any value received from a
disposition of the shares acquired upon payment of the Restricted Stock Units).

 

 

7

 

 

--------------------------------------------------------------------------------

 

Nektar Therapeutics

2017 Performance  Incentive Plan

Restricted Stock Unit Agreement

(Non-Employee Directors)

Pursuant to your Restricted Stock Unit Grant Notice, which may be in such form
(including electronic form) as prescribed by the Committee from time to time
(“Grant Notice”), and this Restricted Stock Unit Agreement (“Agreement”)
(collectively, the “Award”), Nektar Therapeutics (the “Company”) has awarded
you, pursuant to its 2017 Performance Incentive Plan (the “Plan”), the number of
Restricted Stock Units as indicated in the Grant Notice.  Defined terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of your Award are as follows.

1.Vesting.  Subject to the limitations contained herein, your Award shall vest
as provided in the Grant Notice, provided that you continuously serve as a
non-employee director of the Company through the Vesting Date (as defined in the
Grant Notice).  Notwithstanding the foregoing, in the event your continuous
service as a non-employee director of the Company is terminated as a result of
your death or Disability, your Award shall become fully vested and exercisable
as of the date of such termination.  For purposes of the immediately preceding
sentence, “Disability” means a “permanent and total disability” within the
meaning of 26 U.S.C. §22(e)(3).

2.Dividends.  You shall not receive any payment or other adjustment in the
number of your Restricted Stock Units for dividends or other distributions that
may be made in respect of the shares of Common Stock to which your Restricted
Stock Units relate.

3.Distribution of Shares of Common Stock.  

Restricted Stock Units granted to you hereunder shall be paid in shares of
Common Stock on a one-for-one basis as soon as practicable after (and in all
events not more than two and one-half months after) the Vesting Date.  In the
event of a Change in Control (as defined in the Plan), the vesting of the
Restricted Stock Units granted hereunder shall accelerate in full as of the
closing of such transaction and shall be paid upon or as soon as practicable
after (and in all events not more than two and one-half months after) the date
of such closing.

4.Adjustments.  The number of Restricted Stock Units subject to your Award may
be adjusted from time to time for capitalization adjustments, as provided in
Section 7.1 of the Plan.

5.Securities Law Compliance.  You may not be issued any shares of Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act or (ii) the Company has determined that such
issuance would be exempt from

1

 



--------------------------------------------------------------------------------

 

the registration requirements of the Securities Act.  Your Award must also
comply with other applicable laws and regulations governing the Award, and you
shall not receive such shares if the Company determines that such receipt would
not be in material compliance with such laws and regulations.

6.Execution of Documents.  You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this
Agreement.  You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.  This Agreement
shall be deemed to be signed by the Company and you upon the respective signing
by the Company and you of the Grant Notice to which it is attached.  

7.Restrictive Legends.  The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends, if any, determined by the Company.

8.Transferability.  Your Award is not transferable, except by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Common Stock pursuant to
Section 3 of this Agreement.

9.Award not a Service Contract.  Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue such
service.  In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as an employee,
director or consultant for the Company or an Affiliate.

10.Unsecured Obligation.  Your Award is unfunded, and as a holder of vested
Restricted Stock Units subject to your Award, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares of Common Stock pursuant to Section 3 of this
Agreement.  As used herein, the term “Restricted Stock Unit” means a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of Common Stock (subject to adjustment as provided in
Section 4) solely for purposes of the Award.  The Restricted Stock Units shall
be used solely as a device for the determination of the payment to eventually be
made to you if such Restricted Stock Units vest pursuant to this Agreement.  The
Restricted Stock Units shall not be treated as property or as a trust fund of
any kind.

11.Tax Obligations.

(a)  You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of your participation in the Plan.  You hereby
represent that you have consulted with any tax consultants you deem advisable in
connection with the Award or

2

 



--------------------------------------------------------------------------------

 

disposition of the shares of Common Stock received under the Award and that you
are not relying on the Company for any tax advice.

(b)  Payments contemplated with respect to the Award are intended to comply with
the short-term deferral exemption under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the provisions of this Agreement
shall be construed and interpreted consistent with that intent.  Notwithstanding
any contrary provision in the Plan or in the Agreement, if any provision of the
Plan or the Agreement contravenes any regulations or guidance promulgated under
Section 409A of the Code or could cause the Awards to be subject to additional
taxes, accelerated taxation, interest or penalties under Section 409A of the
Code, the Company may, in its sole discretion and without your consent, modify
the Plan and/or the Agreement:  (i) to comply with, or avoid being subject to,
Section 409A of the Code, or to avoid the imposition of any taxes, accelerated
taxation, interest or penalties under Section 409A of the Code, and (ii) to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without contravening the provisions of Section 409A of the
Code.  This Section 11(b) does not create an obligation on the part of the
Company to modify the Plan or the Agreement and does not guarantee that the
Award will not be subject to taxes, interest or penalties under Section 409A of
the Code.

12.  Service Conditions.  In accepting the Award, you acknowledge that:

(a)  The vesting of the Award shall cease upon, and no portion of the Award
shall become vested following, your termination as a director for any reason
except as may be explicitly provided by the Plan or this Agreement.  Unless
otherwise provided by the Plan or this Agreement, the unvested portion of the
Award at the time of your termination as a  director will be forfeited.

(b) The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 8 of the Plan.

(c) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.

(d) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(e)  You are voluntarily participating in the Plan.

(f) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty.  If you obtain shares upon settlement of the
Award, the value of those shares may increase or decrease.

(g)  No claim or entitlement to compensation or damages arises from termination
of the Award or diminution in value of the Award or shares of Common Stock
acquired upon

3

 



--------------------------------------------------------------------------------

 

settlement of the Award resulting from termination of your status as a director
(for any reason whether or not in breach of the local law) and you irrevocably
release the Company and each Affiliate from any such claim that may arise.  If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen then, by signing this Agreement, you shall be deemed
irrevocably to have waived your entitlement to pursue such a claim.

13.

Headings.  The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

14.Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

15.Amendment.  Nothing in this Agreement shall restrict the Company’s ability to
exercise its discretionary authority pursuant to Section 3 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement.  

16.

Delivery of Documents and Notices.  Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery electronic delivery at the e-mail address, if any,
provided for you by the Company, or, upon deposit in the local postal service,
by registered or certified mail, or with a nationally recognized overnight
courier service with postage and fees prepaid, addressed to the other party at
the address of such party set forth in the Grant Notice or at such other address
as such party may designate in writing from time to time to the other party.

(a)  The Plan documents, which may include but do not necessarily include: the
Plan, this Agreement, and any reports of the Company provided generally to the
Company’s shareholders, may be delivered to you electronically.  In addition, if
permitted by the Company, you may deliver electronically the notices called for
under the Agreement or the Plan to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time.  Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

(b) You acknowledge that you have read this Section 16 of this Agreement and
consent to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the notices, as described in the Agreement or the
Plan.  You acknowledge that you may receive from the Company a paper copy of any
documents delivered electronically at no

4

 



--------------------------------------------------------------------------------

 

cost to you by contacting the Company by telephone or in writing.  You further
acknowledge that you will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, you
understand that you must provide the Company or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails.  You may revoke your consent to the electronic
delivery of documents described in this Section 16 or may change the electronic
mail address to which such documents are to be delivered (if you have provided
an electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail.  Finally, you understand that you are not required to consent to
electronic delivery of documents described in this Section 16.

17.Miscellaneous.

(a)The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

18.Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

19.Choice of Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of Delaware without regard
to such state’s conflicts of laws rules.

20.Clawback Policy.  The Award is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Restricted Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Restricted Stock Units (including any value received from a
disposition of the shares acquired upon payment of the Restricted Stock Units).

 

5

 

